Citation Nr: 0404004	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for 
bilateral hearing loss, assigning an initial evaluation 
therefor of 20 percent.  While service connection for 
bilateral tinnitus was also granted in the July 2002 rating 
decision, the veteran has not challenged the initial 
evaluation assigned that disability.  The veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in June 2003.

The Board notes that the veteran, whose active service did 
not occur during a recognized period of war as defined in 
38 C.F.R. § 3.2, filed in November 2001 a VA Form 21-526 on 
which he requested consideration for entitlement to a 
permanent and total rating for pension purposes.  The record 
reflects that he has twice completed portions of the 
referenced VA Form relevant to claiming VA pension benefits.  
As there is no indication that the RO has adjudicated the 
veteran's claim for VA pension benefits, this matter is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Briefly, the veteran contends that the initial evaluation 
assigned his bilateral hearing loss does not accurately 
reflect the severity of that disability.

The record reflects that the veteran, on his November 2001 
original claim for service connection for bilateral hearing 
loss, indicated that he had received hearing aids from Steve 
M. Dyke at the Better Sound Hearing Aid Service.  There is no 
indication that the RO has sought to obtain any records from 
Mr. Dyke or the Better Sound Hearing Aid Service.

The Board also notes that at his June 2003 hearing before the 
undersigned, the veteran contended that his hearing loss 
disability markedly interfered with his employment in the 
field of banking, thereby raising the question of whether he 
is entitled to an extraschedular rating for his hearing loss 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The record 
reflects that the veteran was afforded a VA fee basis 
examination in June 2002 which unfortunately did not include 
an opinion concerning the impact of his hearing loss on his 
employment.  In addition, the record reflects that the 
veteran has not been provided with notice of the provisions 
of 38 C.F.R. § 3.321(b)(1).

Under the circumstances, the Board is of the opinion that 
further development is required prior to adjudication of the 
instant claim.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Mr. Steve Dyke 
and the Better Sound Hearing Aid 
Service, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from Mr. Steve Dyke and the 
Better Sound Hearing Aid Service, 
which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

3.  The veteran should also be 
requested to submit evidence 
demonstrating the interference of 
his bilateral hearing loss with his 
employment.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA audiological examination to 
determine the nature and extent of 
impairment from the veteran's 
bilateral hearing loss.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should provide an opinion concerning 
the impact of the veteran's service-
connected bilateral hearing loss on 
his ability to work.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue on appeal.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which should include appropriate 
citation to the provisions of 38 C.F.R. § 3.321(b)(1), and 
provide the veteran with an appropriate opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


